DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a positioner configured to contact the folded end of the folded portion” in claim 16 and “an image forming device configured to form an image” in claim 17. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 9-15, and 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Seki et al. US 20180173138.
Regarding claim 1, Seki et al. discloses:
A heating device comprising:
a tubular rotator (201) (FIG. 2) configured to rotate; 
a heat source (202A/B) (FIG. 2) configured to heat the tubular rotator; and 	
a thermal conductor (216) (FIGs. 2 and 5) including:
	a first face (216a) (FIG. 5) contacting the tubular rotator; 
	a second face (contacting 206) (FIG. 5) being opposite the first face;
	a first thickness portion disposed in a first span (center portion of 216 in Y direction) (FIG. 5) of the thermal conductor in a longitudinal direction of the thermal conductor, the first thickness portion having a first thickness (in the X direction) (see annotated FIG. 5 below); and
	a second thickness portion disposed in at least a part of a second span (end portion of 216 in Y direction) (FIG. 5) of the thermal conductor in the longitudinal direction of the thermal conductor, the second span being different from the first span (see annotated FIG. 5 below),
	the second thickness portion having a second thickness (in the X direction) (FIG. 5) greater than the first thickness of the first thickness portion (see annotated FIG. 5 below),
	the second thickness portion including a folded portion (the second thickness portion is folded upward in the X direction) (FIG. 5) disposed on the second face (see annotated FIG. 5 below).

    PNG
    media_image1.png
    405
    737
    media_image1.png
    Greyscale

Regarding claim 5, Seki et al. discloses:
wherein the thermal conductor further includes a slot (between ends of thermal conductor in Z direction) (FIG. 5) disposed in the first span of the thermal conductor in the longitudinal direction of the thermal conductor.
Regarding claim 9, Seki et al. discloses:
wherein the folded portion includes a bent portion disposed at an edge of the second thickness portion in a short direction of the thermal conductor (FIG. 5).
Regarding claim 10, Seki et al. discloses:
wherein the bent portion is parallel to the longitudinal direction of the thermal conductor (FIG. 5).
Regarding claim 11, Seki et al. discloses:
wherein the first span is disposed in a center span of the thermal conductor in the longitudinal direction of the thermal conductor (see annotated FIG. 5 above).
Regarding claim 12, Seki et al. discloses:

a tubular rotator (201) (FIG. 2) configured to rotate;
a heat source (202A/B) (FIG. 2) configured to heat the tubular rotator;
a nip former (206/216) (FIG. 2) disposed opposite an inner circumferential surface of the tubular rotator;
a support (207) (FIG. 2) configured to support the nip former; and
a pressure rotator (203) (FIG. 2) configured to press against the nip former via the tubular rotator to form a nip between the tubular rotator and the pressure rotator, the nip through which a recording medium is conveyed,
the nip former including: 
	a base (206) (FIG. 2); and
	a thermal conductor (216) (FIG. 2) being mounted on the base and having a thermal
conductivity greater than a thermal conductivity of the support [0083 and 0108], 
	the thermal conductor including:
		a first face (216a) (FIG. 5) contacting the tubular rotator; 
		a second face (contacting 206) (FIG. 5) being opposite the first face, 
		a first thickness portion disposed in a first span (center portion of 216 in Y direction) (FIG. 5) of the thermal conductor in a longitudinal direction of the thermal conductor, the first thickness portion having a first thickness (in the X direction) (see annotated FIG. 5 below); and
		a second thickness portion disposed in at least a part of a second span (end portion of 216 in Y direction) (FIG. 5) of the thermal conductor in the longitudinal direction of the thermal conductor, the second span being different from the first span (see annotated FIG. 5 below),
		the second thickness portion having a second thickness (in the X direction) (FIG. 5) greater than the first thickness of the first thickness portion (see annotated FIG. 5 below),


    PNG
    media_image2.png
    405
    737
    media_image2.png
    Greyscale

Regarding claim 13, Seki et al. discloses:
wherein the nip former extends in a longitudinal direction that is parallel to an axial direction of the tubular rotator (FIGs. 2 and 5).
Regarding claim 14, Seki et al. discloses:
wherein a length of the folded portion in a short direction perpendicular to the longitudinal direction of the thermal conductor is substantially equivalent to a length of the nip in a short direction of the nip (FIGs. 2 and 5).
Regarding claim 15, Seki et al. discloses:
wherein the support is configured to support the base (FIG. 2).
Regarding claim 17, Seki et al. discloses:
An image forming apparatus comprising: 

a fixing device (200) (FIG. 1) configured to fix the image on a recording medium, 
the fixing device including:
	a tubular rotator (201) (FIG. 2) configured to rotate; 
	a heat source (202A/B) (FIG. 2) configured to heat the tubular rotator;
	a nip former (206/216) (FIG. 2) disposed opposite an inner circumferential surface of the tubular rotator;
	a support (207) (FIG. 2) configured to support the nip former; and
	a pressure rotator (203) (FIG. 2) configured to press against the nip former via the tubular rotator to form a nip between the tubular rotator and the pressure rotator, the nip through which the recording medium is conveyed, 
	the nip former including: 
		a base (206) (FIG. 2); and
		a thermal conductor (216) (FIG. 2) being mounted on the base and having a thermal conductivity greater than a thermal conductivity of the support [0083 and 0108], 
		the thermal conductor including:
			a first face (216a) (FIG. 5) contacting the tubular rotator; 
			a second face (contacting 206) (FIG. 5) being opposite the first face; 
			a first thickness portion disposed in a first span (center portion of 216 in Y direction) (FIG. 5) of the thermal conductor in a longitudinal direction of the thermal conductor, the first thickness portion having a first thickness (in the X direction) (see annotated FIG. 5 below); and
			a second thickness portion disposed in at least a part of a second span (end portion of 216 in Y direction) (FIG. 5) of the thermal conductor in the longitudinal direction of the thermal conductor, the second span being different from the first span (see annotated FIG. 5 below),

			the second thickness portion including a folded portion (the second thickness portion is folded upward in the X direction) (FIG. 5) disposed on the second face (see annotated FIG. 5 below).

    PNG
    media_image2.png
    405
    737
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-4, 6-8, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 3, the prior art of record does not disclose or suggest the recited “wherein the folded portion has a predetermined length from the lateral edge of the second thickness 
Regarding claim 4, the prior art of record does not disclose or suggest the recited “wherein the folded portion is made of the plate that is folded in two layers contacting each other” along with the remaining claim limitations.
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein an area of the folded portion is greater than an area of the slot” along with the remaining claim limitations.
Regarding claims 7 and 8, the prior art of record does not disclose or suggest the recited “said another folded portion including a bent portion abutting on a lateral end of the slot in the longitudinal direction of the thermal conductor” along with the remaining claim limitations.
Regarding claim 16, the prior art of record does not disclose or suggest the recited “wherein the base includes a positioner configured to contact the folded end of the folded portion” along with the remaining claim limitations.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852